Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 9/13/21 is acknowledged. Claims 1 and 2 remain pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2013/0193592 to Piel et al (Piel).
Piel discloses, as recited in claim 1, an “LED lamp [el’t 4, see ¶ [0069]] for heating comprising: a substrate [el’t 2, Fig. 2, ¶ [0137]]; a plurality of LEDs mounted on a surface of the substrate [2]” (i.e., “chip-on-board,” see Piel ¶¶ [0136] - [0142]), and LEDs separated by different “intervals” (¶ [0155]). “Mounted” LEDs are “chip-on-board,” LEDs (see ¶ [0010] of the instant specification).
Claim 1 differs from Piel only in calling for wavelengths between 810 and 980 nm. This, however, does not patentably distinguish the claim from the prior art. Because he required wavelength is determined strictly and routinely in accord with the material treated (its absorption properties) and the particular thermal process intended, this would have been obvious to one of ordinary skill in the art. 
2 is rejected under 35 U.S.C. 103 as being unpatentable over Piel in view of US PGPub. 2015/0262865 to Liu or US PGPub. 2010/0314377 to Kasai et al (Kasai).
The claim differs from Piel only in calling for a “wafer heating device comprising: [an] LED lamp for heating according to claim 1; and a heating furnace body.”
Liu discloses, at Fig. 5 and ¶¶ [0055] - [0056], a wafer heating device 400 comprising LED lamps for heating (440) and a heating furnace body.
Likewise, Kasai discloses, at Fig. 2 and ¶¶ [0008] & [0060], a wafer heating device 100 comprising and LED lamp for heating (33) and a heating furnace body.
It would have been obvious to implement the IR LEDs of either Piel or Cochran in a wafer treatment furnace, after the manner of Liu or Kasai, since either of Liu or Kasai teaches that such heating means are appropriate for the thermal processing of semiconductor wafers.
Response to Arguments
Applicant's arguments filed 9/13/21 have been fully considered but they are not persuasive. 
The Piel LED array, discussed at ¶ [0155], in which the LEDs repeat the pattern shown in Fig. 8B, already discloses varied spacing of LEDs in a single array.
Also see US PGPub. 2009/0102083, ¶ [0219], which is already of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/4/21